IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,915



                            EX PARTE QUINN CRUZ, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20060D00581 IN THE 205TH DISTRICT COURT
                          FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to imprisonment for life.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. The trial court has determined that trial counsel failed to timely file

a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-

time appeal of the judgment of conviction in Cause No. 20060D00581 from the 205th Judicial
District Court of El Paso County. Applicant is ordered returned to that time at which he may give

a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: May 7, 2008
Do Not Publish